DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 10 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 17-18, and 20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 09/30/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John Sadlik on 02/05/2021.

The listing of claims has been amended as follows: 

A sintered magnetic component for an electronic device, comprising: 
	a metal alloy 
	the sintered magnetic component having a porosity between 2% and 10% and an average pore size of 2 microns to 5 microns.

The component of claim 1, wherein the metal alloy has an average grain size of about 60 microns to about 100 microns.

(canceled)

(canceled)
The component of claim 1, wherein the metal alloy includes less than about 60 parts per million (ppm) of each of oxygen, phosphorus, and sulphur.

The component of claim 1, wherein the metal alloy is in an ordered body-centered cubic phase.

The component of claim 1, wherein the magnetic component is a magnetic shunt.

The component of claim 1, wherein the magnetic component is a magnetic retention component.

(canceled)

A magnetic article, comprising:
	sintered particles comprising a magnetic alloy, the magnetic alloy comprising about 34 weight percent (wt%) to about 36 wt% cobalt and about 64 wt% to about 66 wt% iron; 
	the magnetic article  and having an average pore size of 2 microns to 5 microns.

The magnetic article of claim 10, wherein the alloy includes about 35 wt% cobalt and about 65 wt% iron.

The magnetic article of claim 10, wherein the magnetic article has a porosity less than about 10%. 

The magnetic article of claim 10, wherein the magnetic article has an average grain size of about 60 microns to about 100 microns.

(Canceled)

The magnetic article of claim 10, wherein the alloy has a saturation magnetization (Bsat) of about 2 tesla (T) to about 2.3 T.

The magnetic article of claim 15, wherein the article is a magnetic shunt.

A method of forming a sintered article from a feedstock, comprising:
	heating a binder and the feedstock, the feedstock having about 34 weight percent (wt%) to about 36 wt% cobalt and about 64 wt% to about 66 wt% iron;
	injecting the heated binder and feedstock into a mold; and
	cooling the heated binder and feedstock; and
	sintering the feedstock to form the sintered article, the sintered article comprising about 34 weight percent (wt%) to about 36 wt% cobalt and about 64 wt% to about 66 wt% iron and and having an average pore size of 2 microns to 5 microns.

The method of claim 17, wherein:
	the feedstock comprises a powder; and
	90% of the particles of the powder have a maximum diameter of less than about 16 microns.

(Canceled)

20.	The method of claim 17, further comprising:	
	sintering the article at a temperature between about 600 ºC to about 800 ºC; and 
	cooling the sintered article at a rate so that the article is .


Allowable Subject Matter
Claims 1-2, 5-8, 10-13, 15-18, and 20 allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record to claims 1 and 10 is Cui, et al. (NPL “High magnetization Fe-Co and Fe-Ni submicron and nanosize particles by thermal decomposition and hydrogen reduction”) as cited in the office action dated 12/22/2020. Cui teaches Fe-Co particles meeting the composition and BCC phase limitations as claimed, furthermore, Cui teaches partial sintering of the particles occurring in processing. However, Cui does not teach or suggest a sintered magnetic component having a porosity between 2-10% as recited in claim 1 nor an average pore size of 2-5 µm as recited in claims 1 and 10. The other prior art of record do not teach or suggest 
Claim 17 being directed to a method of forming a sintered article containing all of the limitations of the magnetic article of claim 10 is allowable for the same reasons as claim 10. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dean Mazzola whose telephone number is (571)272-6941.  The examiner can normally be reached on Monday - Friday 8:00am to 4:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/DEAN MAZZOLA/Examiner, Art Unit 1737                                                                                                                                                                                                        

/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736